                      Case 1:19-mc-00051-EGS Document 9 Filed 05/15/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


      IN RE APPLICATION OF WP COMPANY LLC                      )
                             Plaintiff                         )
                                v.                             )      Case No.     1:19-mc-00051-EGS
             UNITED STATES OF AMERICA                          )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          MICHAEL T. FLYNN, interested party.                                                                          .


Date:          05/13/2019                                                               /s/ Robert K. Kelner
                                                                                         Attorney’s signature


                                                                              Robert K. Kelner (D.C. Bar No. 466880)
                                                                                     Printed name and bar number
                                                                                      Covington & Burling LLP
                                                                                          One CityCenter
                                                                                      850 Tenth Street, N.W.
                                                                                      Washington, DC 20001
                                                                                               Address

                                                                                         rkelner@cov.com
                                                                                            E-mail address

                                                                                          (202) 662-5503
                                                                                          Telephone number

                                                                                          (202) 778-5105
                                                                                             FAX number
